Riccobono, J.
(dissenting). In the ordinary course of events, the possession of bolt cutters is not a crime because the tool is not contraband. It is the criminal intent with which the tool is employed that constitutes the crime of possession of burglar’s tools. Once the jury found, as it did, a renunciation of the larcenous plan before completion, the defendants, it would appear to me, were restored to their former status, viz., persons in possession of a tool, which, since it is not contraband, is not a crime.
The court having charged "renunciation” in my view should also have charged that if the jury found the defendants not guilty, by reason of renunciation, the jury need not consider the crime of "possession of burglars tools”.
I would vote to reverse and would dismiss the information.
Markowitz, P. J., and Tierney, J. concur in a memorandum; Riccobono, J., dissents in a separate memorandum.
*853Judgment of conviction, rendered April 9, 1975 affirmed.